Citation Nr: 0941915	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a sebaceous cyst 
of the forehead and neck.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for a fungal infection 
of the groin.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for a bilateral elbow 
disorder.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

10.  Entitlement to service connection for a fungal nail 
infection of the feet.

11.  Entitlement to service connection for a respiratory 
disorder, claimed as shortness of breath and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1984, 
from February to June 1991, and from October 2002 to February 
2005.  He had additional periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Army 
National Guard. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

He testified before a Decision Review Officer (DRO) in April 
2007.  A transcript of the hearing is of record.  

The issues of service connection for a bilateral elbow 
disorder, an acquired psychiatric disorder, fungal nail 
infection of the feet, and a respiratory disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. A sebaceous cysts of the left forehead and posterior neck 
are less than 39 sq. cm. in diameter; other than some 
occasional tenderness, there are no local or systemic 
symptoms demonstrated. 

2.  Throughout the rating period on appeal, the Veteran has 
been taking continuous medication to control his 
hypertension; however, it is not manifested by a diastolic 
pressure of predominately 110 mm or more, or a systolic 
pressure of predominately 200 mm or more.

3.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeal for service connection for a 
bilateral leg disorder, bilateral knee disorder, and for a 
fungal infection of the groin. 

4. Tinnitus was incurred while on active duty service. 

5.  A right shoulder disorder was noted in service; right 
shoulder symptomatology continued after separation from 
service.   




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a sebaceous 
cyst of the forehead and neck have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code (DC) 7800 (2008).

2. The criteria for a rating of 10 percent, but no higher, 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (2009). 

3.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for a bilateral leg disorder 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for a bilateral knee disorder 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for a fungal infection of the 
groin have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  Giving the Veteran the benefit of the doubt, tinnitus was 
incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

7.  A right shoulder disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his sebaceous 
cyst and hypertension disabilities. As such, the claims 
require consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Sebaceous Cyst of the Forehead and Neck

The Veteran's disability is rated at 0 percent disabling 
pursuant to DC 7800 for disfigurement of the head, face, or 
neck. In order to warrant a higher rating, the evidence must 
show:

*	disfigurement of the head, face, or 
neck with one characteristic of 
disfigurement (DC 7800).

Note (1) to this diagnostic code indicates that the 8 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118, are: 

*	scar 5 or more inches (13 or more 
cm.) in length;
*	scar at least one-quarter inch (0.6 
cm.) wide at the widest part;
*	surface contour of scar elevated or 
depressed on palpation;
*	scar adherent to underlying tissue;
*	skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.);
*	skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.);
*	underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.); or
*	skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

As scars associated with his cysts have not been 
demonstrated, the four characteristics of disfigurement 
pertaining to scars are not for application. Upon VA 
examination in June 2007, the VA examiner noted that the 
Veteran had a sebaceous cyst on his left forehead region and 
in the posterior part of his neck.  The Veteran reported some 
occasional tenderness around the sebaceous cysts. Other than 
that, he indicated no local or systemic symptoms. 

The VA examiner noted that the sebaceous cyst on the 
Veteran's neck was 2 cm. in diameter and was slightly tender 
to palpation.  The cyst on the forehead was approximately 1 
to 1.5 cm in diameter and was nontender. Neither cyst was red 
or inflamed. The VA examiner noted that the area encompassed 
by the cysts represented less than 1% of his total body 
surface area and less than 5% of his head and neck region.

As hypo-or hyper-pigmented skin, abnormal textured skin, 
missing underlying soft tissue, or indurated and inflexible 
skin, in an area exceeding six square includes (39 sq. cm.) 
has not been demonstrated, a compensable rating is not for 
application.  Furthermore, because the skin disability is 
located on his face and neck, DC's 7801 and 7802 are not for 
application.  Additionally, as scars have not been 
demonstrated DC's 7803, 7804, and 7805 are not for 
application.  The Board finds no additional DC's relevant to 
the evaluation of the skin disability. 

The Board additionally notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were once again revised effective October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as 
set forth in the Federal Register, the revised criteria apply 
to all applications for benefits received by VA on or after 
the effective date of October 23, 2008.  73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.  



Hypertension

Throughout the rating period on appeal, the Veteran is 
assigned a noncompensable evaluation for his hypertension 
pursuant to DC 7101. Under that section, a 10 percent rating 
is warranted where the evidence indicates diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

In this case, the Board concludes that a rating of 10 percent 
is warranted under the relevant criteria.  The evidence 
establishes that the Veteran is being treated with anti-
hypertensive medication.  Moreover, according to his own 
statements he continues to take hypertension medication.  For 
this reason, the Board concludes that a 10 percent is 
warranted.

Next, in determining whether the Veteran is entitled to a 
rating in excess of 10 percent, the Board concludes that his 
symptoms do not more nearly approximate a higher rating.  In 
order to warrant a rating for hypertension in excess of 10 
percent, the evidence must show diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  (20 percent under DC 7101).  

Specifically, the evidence reveals blood pressure readings of 
146/99, 150/82, and 156/95 at his May 2005 VA examination. VA 
outpatient treatment records revealed the following blood 
pressure readings:160/94 (March 2005), 141/87 (May 2005), 
137/87 (June 2005), 137/88 (July 2005), 145/77 (October 
2005), 145/84 (January 2006), 139/87 (March 2006), 136/87 
(September 2006), and 163/100 (February 2007). At his June 
2007 VA examination, blood pressure readings of 126/84, 
127/76, and 135/86 were recorded.  

As such, although elevated readings were noted in March 2005 
and February 2007, the overwhelming majority of blood 
pressure findings indicate a diastolic pressure of less than 
110, and a systolic pressure of less than 170.  Therefore, 
the criteria for a rating in excess of 10 percent evaluation 
under DC 7101 have not been met. There are no other relevant 
diagnostic codes for consideration with respect to his 
hypertension claim.

Additional Considerations

With respect all the increased rating claims, the Board has 
also considered the Veteran's statements that his 
disabilities are worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.

Such competent evidence-concerning the nature and extent of 
the Veteran's sebaceous cysts and hypertension disabilities-
have been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2009) is warranted.  
However, the weight of evidence does not reflect that the 
Veteran's cysts or hypertension have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
Hence, referral for consideration of an extra-schedular 
evaluation is not warranted.

II.  Withdrawn Claims

With respect to the claims for service connection for a 
bilateral leg disorder, bilateral knee disorder, and a fungal 
infection of the groin, under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed. A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2009). Withdrawal may be made by the appellant or by his 
authorized representative. 38 C.F.R. § 20.204 (2009).

In April 2007, the Veteran, through his service 
representative, offered sworn testimony clearly indicating 
his wish to withdraw his appeals for the issues of 
entitlement to service connection for a bilateral leg 
disorder, bilateral knee disorder, and a fungal infection of 
the groin. Specifically, the following exchange took place:

DRO: . . . Prior to the hearing the 
[V]eteran completed a 4138 indicating 
that he is withdrawing some of the issues 
on appeal.  They include service-
connection for fungal infection of [the] 
groin, bilateral leg pain, and bilateral 
knee strain and pain . . . 

SERVICE REPRESENTATIVE:  Yes, Sir.  

He has withdrawn his appeal regarding these issues and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed. 

III.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§  1110, 1131  (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2009); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Tinnitus

The Veteran has asserted that he has tinnitus related to in-
service noise exposure, as he has testified to during an 
April 2007 DRO hearing. Specifically, he indicated that while 
in Afghanistan, he was exposed to significant noise exposure. 
The Board points out that he is competent to testify as to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus, because 
ringing in the ears is capable of lay observation. Charles v. 
Principi, 16 Vet. App 370, 374-75 (2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board notes that the medical evidence of record indicates 
a current diagnosis of tinnitus. Further, the Board finds 
that the Veteran experienced acoustic trauma in service, 
experienced chronic tinnitus in service, and has experienced 
continuous symptoms of tinnitus since service. 

Although service treatment records are negative for treatment 
of tinnitus during service, an August 2004 audiogram, 
indicated that he was routinely exposed to noise. Further, 
although his DD 214 indicates a primary specialty of a wheel 
vehicle repairer during his tour of duty between October 2002 
and February 2005, this in combination with his statements, 
confirms exposure to noise, despite his designated 
assignment. 

The Veteran first reported tinnitus in March 2005, one month 
following separation from service. He indicated that he 
worked as a mechanic with the Special Forces, and often did 
not have the time to put in ear plugs when they were 
surrounded by gun fire. He further credibly testified at his 
April 2007 DRO hearing regarding his noise exposure in 
service. 

The Board acknowledges that the Veteran's first complaints of 
tinnitus were not reported until a month following his 
separation from service. Furthermore, no medical professional 
has established a relationship between this disorder and 
active duty.  However, given that the Board finds his April 
2007 DRO hearing testimony credible to establish symptoms of 
this disorder in service, that he associated his tinnitus 
with service when he first reported symptomatology in March 
2005, and there is continuity of symptomatology following 
service, the Board finds that service connection for tinnitus 
is warranted. 

Right Shoulder Disorder 

The service treatment records reflect a May 2004 bone scan 
demonstrating mild degenerative uptake of the Veteran's 
shoulders. A medical examination completed in August 2004 
additionally noted mild degenerative joint disease of the 
shoulders.  The service treatment records therefore reflect a 
chronic right shoulder disorder. 

Next, post-service evidence reflects complaints and treatment 
for the right shoulder, confirming the Veteran's on-going 
treatment.  For example, at his May 2005 VA examination, he 
reported that his right shoulder bothered him at night and 
when he drove long distances.  He indicated that he took 
ibuprofen to alleviate his symptoms. This examination, 
completed 3 months following separation from service, noted a 
diagnosis of a right shoulder strain. A July 2005 VA 
outpatient treatment record additionally noted a right 
shoulder strain. 

Although no medical professional has established a 
relationship between this disorder and active duty, given 
that the evaluation of his shoulders was normal at time of 
entrance into his third period of active duty service, a 
right shoulder disorder was diagnosed on several occasions 
during service, and right shoulder symptomatology has 
continued to be documented following service, the Board finds 
that service connection for a right shoulder disorder is 
warranted. 

IV. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's sebaceous cysts of the forehead and neck, and 
hypertension claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, and he was afforded VA examinations in May 
2005 (hypertension) and June 2007 (sebaceous 
cysts/hypertension). The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With respect to his claims for service connection for 
tinnitus and for a right shoulder disorder, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

A compensable rating for a sebaceous cyst of the forehead and 
neck is denied.

A 10 percent rating, but no more, for hypertension is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

The claim for entitlement to service connection for a 
bilateral leg disorder is dismissed without prejudice.

The claim for entitlement to service connection for a 
bilateral knee disorder is dismissed without prejudice.

The claim for entitlement to service connection for a fungal 
infection of the groin is dismissed without prejudice.

Service connection for tinnitus is granted.

Service connection for a right shoulder disorder is granted.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the VCAA.   

Bilateral Elbow. With respect to his bilateral elbow disorder 
claim, the Veteran testified at his April 2007 DRO hearing 
that he had received treatment for his elbows from a Dr. 
Felts in Lewisburg.  It appears from the record that an 
attempt to obtain these records has not yet been made by the 
VA and should be undertaken. 

National Guard Records- Although the service records include 
DD 214s for his active periods of service covering (July 1984 
to December 1984), (February to June 1991), and from (October 
2002 to February 2005), the record does not contain a listing 
of when the Veteran spent time performing active duty for 
training (ACDUTRA), inactive duty for training (INACDUTRA) 
and inactive duty within his periods of service with the 
National Guard.  Although some information has been obtained, 
it does not appear that a comprehensive listing of these 
dates has yet been provided. 

Acquired Psychiatric Disorder.  Although the Veteran 
initially filed a claim of entitlement to service connection 
for PTSD, based on events which occurred during his tour of 
duty in Afghanistan, records in the claims file indicate that 
he has also been diagnosed with depression and a major 
depressive disorder.  Significantly, the most recent June 
2007 VA psychiatric examination did not indicate a diagnosis 
of PTSD; rather, the VA examiner diagnosed the Veteran with 
depression, after determining that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD. 

The Board acknowledges that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that May 2004 and July 2004 in-service 
treatment records noted that the Veteran was experiencing 
symptoms of depression.  He additionally reported symptoms of 
depression in a September 2004 Report of Medical History. 
Further, a May 2005 VA psychologist appears to suggest a 
relationship between the Veteran's military experiences and 
his depression. However, the opinion is not sufficient to 
grant service connection.  

Specifically, his opinion was speculative in nature. 
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102 (2009); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

Moreover, he appears to have incorrectly considered the 
Veteran's entire military career as "active service," 
failing to distinguish between periods of active duty 
service, ACDUTRA, INACDUTRA, and inactive duty service.  

The Board finds the VA treating psychologist's medical 
opinion is no more than an "indication" that the Veteran's 
depression may be associated with his active duty service, 
but that there is insufficient competent evidence on file for 
the VA to make a decision on the claim.  To that end, the 
Board finds that a VA examination is required under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
psychiatric disorder is causally related to active service.  

Fungal Nail Infection of Feet. The Veteran testified at his 
April 2007 DRO hearing that he first started experiencing 
problems related to his feet and toenails when he was in 
Afghanistan.  He indicated that they had to take showers in 
communal settings. The Board notes that, shortly following 
separation from service, at a May 2005 VA outpatient 
treatment visit, he was treated for dydtrophis of his toe 
nails. Subsequent VA treatment records note nail fungus. 

However, the etiology of this disorder is unclear.  The Board 
finds this is a medical question outside of its jurisdiction.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  As such, an 
examination is required to determine the etiology of his 
currently-diagnosed fungal nail infection.  

Respiratory Disorder- The Board notes that a March 1996 
treatment record, completed when then Veteran was serving 
with the Army National Guard, indicated a mild obstructive 
defect following pulmonary function testing. However, prior 
to his October 2002 re-entry into active duty service, a May 
2002 medical examination revealed a normal lung and chest 
clinical evaluation. Further, he reported that he had never 
had, nor did he currently have, any asthma or shortness of 
breath.  As such, the Board will proceed under the assumption 
that his pulmonary function was normal upon entry into his 
last period of active duty service.

A May 2004 service treatment record indicated that the 
Veteran experienced dizziness, weakness, and shortness of 
breath.  In a September 2004 Report of Medical History, he 
reported that he had shortness of breath and wheezing. He 
explained that he had shortness of breath when he was in 
Afghanistan and instead of receiving treatment, he was told 
to quit smoking. 

The examiner noted that the Veteran had experienced shortness 
of breath while in Afghanistan but it had improved since his 
return. An October 2004 Medical Board Examination 
additionally noted the Veteran's complaints of shortness of 
breath while deployed in Afghanistan.

In a March 2005 VA treatment record, one month following his 
separation from active duty, the Veteran reported being 
dyspenic at rest and experiencing occasional expiratory 
wheezing for the past two years. He indicated that he 
experienced shortness of breath after standing too long or 
walking long distances. A chest X-ray taken at that time 
indicated a minor abnormality, consisting of some calcified 
left hilar nodes. A January 2006 VA treatment record noted 
reports of more troublesome shortness of breath and pain in 
the high sternal area for the past week. 

However, the etiology of his respiratory disorder is unclear.  
The Board finds this is a medical question outside of its 
jurisdiction.  As such, an examination is required to 
determine the etiology of his currently-diagnosed respiratory 
disorder.  

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate 
release, obtain medical records from Dr. 
Felts from whom the Veteran has sought 
treatment for his elbows. Any negative 
search result should be noted in the 
record.  

2.  Contact the National Personnel 
Records Center (NPRC) or any other 
appropriate source, and request that 
service records documenting the Veteran's 
INACDUTRA, ACDUTRA, and inactive service 
periods for the Army National Guard be 
obtained.  If no records are found, the 
file must clearly document that fact.  

3.  Following the above actions, and 
regardless of whether the specific dates 
of INACDUTRA, ACDUTRA, and inactive 
service periods can be determined, 
schedule the Veteran for an examination 
to evaluate the relationship between his 
current psychiatric disorder and active 
duty service. 

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely than not (i.e., probability of 50 
percent) that the Veteran's psychiatric 
disorder, is causally related to active 
duty and/or ACDUTRA, rather than periods 
of inactive service or INACDUTRA with the 
Army National Guard.  Any opinion should 
be accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Schedule the Veteran for an 
examination to evaluate the 
relationship between his fungal nail 
infection of the feet and active duty 
service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's fungal nail 
infection of the feet is causally 
related to active duty and/or ACDUTRA, 
rather than periods of inactive service 
or INACDUTRA with the Army National 
Guard.   

Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

5.  Schedule the Veteran for an 
examination to evaluate the 
relationship between his respiratory 
disorder and active duty service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's respiratory 
disorder is causally related to active 
duty and/or ACDUTRA, rather than 
periods of inactive service or 
INACDUTRA with the Army National Guard.  

Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

6. Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


